Name: 85/208/EEC: Commission Decision of 25 March 1985 amending Decision 80/686/EEC setting up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea
 Type: Decision
 Subject Matter: environmental policy;  deterioration of the environment;  oil industry;  EU institutions and European civil service
 Date Published: 1985-03-29

 Avis juridique important|31985D020885/208/EEC: Commission Decision of 25 March 1985 amending Decision 80/686/EEC setting up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea Official Journal L 089 , 29/03/1985 P. 0064 - 0064 Finnish special edition: Chapter 15 Volume 6 P. 0220 Spanish special edition: Chapter 15 Volume 5 P. 0140 Swedish special edition: Chapter 15 Volume 6 P. 0220 Portuguese special edition Chapter 15 Volume 5 P. 0140 *****COMMISSION DECISION of 25 March 1985 amending Decision 80/686/EEC setting up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea (85/208/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Council has adopted Decision 81/420/EEC of 19 May 1981 on the conclusion of the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency (1) and Decision 84/358/EEC of 28 June 1984 concerning the conclusion of the Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances (2); whereas on several occasions Parliament and the Economic and Social Committee have expressed the wish that the Commission's activities as regards the control and reduction of pollution of the sea by oil should be extended to include harmful substance other than oil; Whereas it is essential that the Commission should consult highly qualified experts on the subject in the Member States; Whereas Commission Decision 80/686/EEC (3) should be amended so as to extend the terms of reference of the Advisory Committee to include other harmful substances, HAS DECIDED AS FOLLOWS: Article 1 In the title, in Articles 1 and 2 (1) and (2) of Decision 80/686/EEC, 'hydrocarbons discharged at sea' is replaced by 'oil and other harmful substances discharged at sea'. Article 2 This Decision shall apply from 25 March 1985. Done at Brussels, 25 March 1985. For the Commission S. CLINTON DAVIS Member of the Commission (1) OJ No L 162, 19. 6. 1981, p. 4. (2) OJ No L 188, 16. 7. 1984, p. 7. (3) OJ No L 188, 22. 7. 1980, p. 11.